Citation Nr: 0609495	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service-connected 
pulmonary tuberculosis (PTB).

2.  Entitlement to an increased (compensable) rating for PTB.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for additional development in April 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  COPD was not present in service and is not shown to be 
related to service nor to be proximately due to or the result 
of a service-connected disability.

3.  PTB was diagnosed shortly after his discharge from active 
service in October 1959 and was shown to be active, with a 
right lung lesion compatible with minimal reinfection-type 
tuberculosis, and was found to be completely arrested from 
December 8, 1960.

4.  Service connection for active PTB was granted by the RO 
in a February 1960 rating decision and the disease was 
redesignated as inactive in a December 1960 rating decision 
that assigned downwardly staged ratings from 100 percent from 
October 7, 1959, to 0 percent from December 8, 1971.

5.  PTB is presently manifested by a history of active PTB in 
1959, without evidence of advanced or moderately advanced 
lesions and any continued disability.



CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  A compensable rating for inactive PTB is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6701-6724 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in June 2001 and April 2005.  The 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2005).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds COPD was 
not present in service and is not shown to be related to 
service nor to be proximately due to or the result of a 
service-connected disability.  Service medical records are 
negative for complaint, diagnosis, or treatment for any 
respiratory disorders.  Service connection, however, was 
established for PTB in February 1960.  VA general medical 
examination in February 2002 noted diagnoses of inactive PTB 
and possible COPD most likely associated with cigarette 
smoking.  Although in a February 2003 private medical 
statement A.W.T., M.D., the veteran's family physician noted 
it was more likely that the veteran's COPD was related to 
cigarette smoking than tuberculosis, it was also his opinion 
that it could not be stated for sure that the veteran's 
COPD/respiratory difficulties were unrelated to his 
tuberculosis or the damage from tuberculosis.  

Subsequent to a thorough examination, review of the evidence 
of record, and a search of the available medical literature 
in July 2005 a VA thoracic surgeon/chest specialist found the 
veteran's COPD was associated with his chronic bronchitis and 
his greater than 50 year history of cigarette smoking.  The 
physician stated it was less than likely that COPD was 
etiologically related to his military service or to his 
service-connected PTB.  It was further stated that the PTB 
did not cause an increase in the COPD.  It was noted the 
veteran's PTB had been dormant and inactive since 1960 and 
had not increased nor proximately caused his COPD.  The 
examiner reported that a medical literature review had 
revealed no article showing a causal relationship between 
tuberculosis and COPD.  The Board finds the July 2005 VA 
examiner's opinion is persuasive.  

While the veteran believes he has COPD as a result of his 
service-connected PTB, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

General Rating Formula for Inactive Pulmonary Tuberculosis: 
Entitled on August 19, 1968
For two years after date of inactivity, following active 
tuberculosis, which was clinically identified during 
service or subsequently
100
Thereafter for four years, or in any event, to six years 
after date of inactivity
50
Thereafter, for five years, or to eleven years after 
date of inactivity
30
Following far advanced lesions diagnosed at any time 
while the disease process was active, minimum
30
Following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc.
20
Otherwise
0
Note (1): The 100-percent rating under codes 6701 through 
6724 is not subject to a requirement of precedent hospital 
treatment. It will be reduced to 50 percent for failure to 
submit to examination or to follow prescribed treatment upon 
report to that effect from the medical authorities. When a 
veteran is placed on the 100-percent rating for inactive 
tuberculosis, the medical authorities will be appropriately 
notified of the fact, and of the necessity, as given in 
footnote 1 to 38 U.S.C. 1156 (and formerly in 38 U.S.C. 356, 
which has been repealed by Public Law 90-493), to notify the 
Adjudication Division in the event of failure to submit to 
examination or to follow treatment.
Note (2): The graduated 50-percent and 30-percent ratings and 
the permanent 30 percent and 20 percent ratings for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities. Following thoracoplasty 
the rating will be for removal of ribs combined with the 
rating for collapsed lung. Resection of the ribs incident to 
thoracoplasty will be rated as removal.
38 C.F.R. § 4.97, Diagnostic Codes 6701-6724 (2005).

Based upon the evidence of record, the veteran's service-
connected inactive PTB is presently manifested by a history 
of active PTB in 1959, without evidence of advanced or 
moderately advanced lesions and any continued disability.  
Records show the veteran's PTB was diagnosed in October 1959 
after his discharge from active service and was shown to be 
active with a right lung lesion compatible with minimal 
reinfection-type tuberculosis.  The disorder was found to be 
completely arrested from December 8, 1960.  The RO granted 
entitlement to service connection for active PTB in a 
February 1960 rating decision and the disease was 
redesignated as inactive in a December 1960 rating decision 
that also assigned downwardly staged ratings from 100 percent 
from October 7, 1959, to 0 percent from December 8, 1971.

VA examinations in February 2002 and July 2005, in essence, 
found the veteran's PTB had been inactive since 1960 with no 
evidence of recurrence or reactivation.  The July 2005 
examiner noted X-rays revealed minimal scarring at the left 
cardiophrenic angel, but no evidence of cavitation, pleural 
scarring, chronic fibrocavitary tuberculosis, cavitary 
lesions, or cor pulmonale.  Although the veteran has asserted 
that his service-connected PTB is more disabling than 
reflected by his present evaluation, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to a compensable rating is not 
warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for COPD as secondary to 
service-connected PTB is denied.

Entitlement to an increased rating for PTB is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


